FILED
                                    2014 IL App (4th) 130056                  February 14, 2014
                                                                                 Carla Bender
                                          No. 4-13-0056                       th
                                                                             4 District Appellate
                                                                                  Court, IL
                                 IN THE APPELLATE COURT

                                          OF ILLINOIS

                                      FOURTH DISTRICT

MAURICE HUGHES,                                             )     Appeal from
            Plaintiff-Appellant,                            )     Circuit Court of
            v.                                              )     Morgan County
S.A. GODINEZ, Director; GLEN AUSTIN, Warden;                )     No. 12MR63
and RITA ROSSI, Records Officer,                            )
            Defendants-Appellees.                           )     Honorable
                                                            )     Richard T. Mitchell,
                                                            )     Judge Presiding.
______________________________________________________________________________

               JUSTICE STEIGMANN delivered the judgment of the court, with opinion.
               Justices Pope and Turner concurred in the judgment and opinion.

                                              OPINION

¶1             In May 2012, plaintiff, Maurice Hughes, an inmate at Jacksonville Correctional

Center, pro se filed a petition for writ of mandamus under article 14 of the Code of Civil

Procedure (Civil Code) (735 ILCS 5/14-101 to 14-109 (West 2012)), alleging that defendants,

S.A. Godinez (Director, Illinois Department of Corrections (DOC)), Glen Austin (former warden,

Jacksonville Correctional Center), and Rita Rossi (records officer), acted unlawfully by

incorrectly calculating his projected release date from prison.

¶2             In July 2012, defendants filed a motion for summary judgment pursuant to section

2-1005 of the Civil Code (735 ILCS 5/2-1005 (West 2012)), arguing that no genuine issue of

material fact existed because DOC had properly calculated plaintiff's projected release date based

on the appropriate concurrent sentence imposed by the trial court.
¶3              Following a September 2012 hearing, the trial court granted defendants'

summary-judgment motion. Plaintiff pro se appeals, arguing that the court erred by granting

summary judgment in defendants' favor. We disagree and affirm.

¶4                                      I. BACKGROUND

¶5              The following information was gleaned from the parties' pleadings and other

supporting documents filed in the trial court.

¶6              On February 7, 2007, the trial court sentenced plaintiff to the following concurrent

prison terms: (1) 17 years for second degree murder (720 ILCS 5/9-2 (West 2006)); (2) 12 years

for aggravated arson (720 ILCS 5/20-1.1 (West 2006)); (3) 12 years for residential arson (720

ILCS 5/20-1.2(a) (West 2006)); and (4) 5 years for concealment of homicidal death (720 ILCS

5/9-3.1 (West 2006)). The court also granted plaintiff 864 days of pretrial confinement credit

against his concurrent sentences. (Because the parties' arguments concern only plaintiff's

concurrent sentences for second degree murder and aggravated arson, we limit our discussion

accordingly.)

¶7              Section 3-6-3(a)(2.5) of the Unified Code of Corrections (Unified Code) (730 ILCS

5/3-6-3(a)(2.5) (West 2006)) required plaintiff to serve at least 85% of his 12-year sentence for

aggravated arson. Specifically, section 3-6-3(a)(2.5) provides that "a prisoner who is serving a

sentence for aggravated arson *** shall receive no more than 4.5 days of good[-]conduct credit for

each month of his *** sentence." 730 ILCS 5/3-6-3(a)(2.5) (West 2006). Based on that

provision, DOC calculated that plaintiff would serveCat a minimumC10 years, 2 months, and 12

days of his 12-year sentence for aggravated arson, provided that he earned the maximum

good-conduct credit he was entitled to receive.

¶8              With regard to plaintiff's conviction for second degree murder, plaintiff was

                                                 -2-
eligible for day-for-day-good-time credit under section 3-6-3(a)(2.1) of the Unified Code (730

ILCS 5/3-6-3(a)(2.1) (West 2006)). If plaintiff earned the maximum

day-for-day-good-conduct-credit he was entitled to receive, he would serve 8 1/2 years for second

degree murder.

¶9             In August 2009, DOC calculated plaintiff's projected release date by first noting his

February 7, 2007, custody date and then crediting him 864 days of pretrial confinement credit as

the trial court ordered. That calculation resulted in a revised custody date of September 13, 2004.

Using the revised custody date, DOC then made the following two separate calculations: (1) using

plaintiff's aggravated arson sentence, DOC added 10 years, 2 months, and 12 days to calculate a

projected release date of November 25, 2014, and (2) using plaintiff's second degree murder

sentence, DOC added 8 1/2 years to calculate a projected release date of March 13, 2013. DOC

then determined that because plaintiff's aggravated arson conviction resulted in the longest

sentence and the latest projected release date, that calculation controlled.

¶ 10           In May 2012, plaintiff pro se filed a petition for writ of mandamus, alleging that

defendants acted unlawfully by incorrectly calculating his projected release date. Specifically,

plaintiff contended that DOC improperly used the aggravated arson sentence to determine his

projected release date instead of using "the most serious offense" of second degree murder.

¶ 11           In July 2012, defendants filed a motion for summary judgment, arguing that no

genuine issue of material fact existed because DOC had properly calculated plaintiff's projected

release date based on his aggravated arson sentence. Following a September 2012 hearing, the

trial court granted defendants' summary-judgment motion.

¶ 12           This appeal followed.

¶ 13           II. THE TRIAL COURT'S GRANT OF SUMMARY JUDGMENT

                                                -3-
¶ 14            Plaintiff argues that the trial court erred by granting summary judgment in

defendants' favor. We disagree.

¶ 15                    A. Summary Judgment and the Standard of Review

¶ 16            "Summary judgment is appropriate where the pleadings, affidavits, depositions,

and admissions on file, when viewed in the light most favorable to the nonmoving party,

demonstrate that there is no genuine issue of material fact and that the moving party is entitled to

judgment as a matter of law." West Bend Mutual Insurance v. Norton, 406 Ill. App. 3d 741, 744,

940 N.E.2d 1176, 1179 (2010). We review de novo a trial court's order granting summary

judgment. Id.

¶ 17                                B. The Remedy of Mandamus

¶ 18            The Illinois Supreme Court recently explained the remedy of mandamus in

McFatridge v. Madigan, 2013 IL 113676, & 17, 989 N.E.2d 165, as follows:

                        " 'Mandamus is an extraordinary remedy used to compel a

                public officer to perform nondiscretionary official duties.' [Cita-

                tion.] In order to obtain a mandamus remedy, the plaintiff must

                establish a clear right to the requested relief, a clear duty of the

                public officer to act, and clear authority of the public officer to

                comply with the order. [Citation.] A writ of mandamus is appro-

                priate when used to compel compliance with mandatory legal

                standards but not when the act in question involves the exercise of a

                public officer's discretion."

¶ 19                                      C. Plaintiff's Claim

¶ 20            In support of his claim that the trial court erred by granting summary judgment in

                                                 -4-
defendants' favor, plaintiff relies on section 5-8-7(b) of the Unified Code, entitled, "Calculation of

Term of Imprisonment," which provides, as follows:

               "The offender shall be given credit on the determinate sentence or

               maximum term and the minimum period of imprisonment for time

               spent in custody as a result of the offense for which the sentence was

               imposed ***." 730 ILCS 5/5-8-7(b) (West 2008).

(The parties do not dispute that section 5-8-7(b) applied to plaintiff=s case despite its subsequent

repeal. See Pub. Act 95-1052 (eff. July 1, 2009) (repealing 730 ILCS 5/ 5-8-7 of the Unified

Code).)

¶ 21           In People v. Revell, 372 Ill. App. 3d 981, 991, 868 N.E.2d 318, 327 (2007), this

court noted that the purpose of section 5-8-7(b) of the Unified Code was to "ensure that defendants

do not ultimately remain incarcerated for periods in excess of their eventual sentences." (Internal

quotation marks omitted.) To achieve that goal, section 5-8-7(b) " 'explicitly required that

offenders receive credit against their terms of imprisonment when they are "in custody as a result

of the offense for which the sentence was imposed." ' " In re B.L.S., 202 Ill. 2d 510, 518, 782
N.E.2d 217, 222 (2002) (quoting People v. Robinson, 172 Ill. 2d 452, 462, 667 N.E.2d 1305, 1310

(1996)).

¶ 22           Plaintiff does not dispute DOC's calculation concerning the 864 days pretrial

confinement credit, which resulted in a revised custody date of September 13, 2004. Instead,

plaintiff focuses on the phrase "maximum term" and contends that because the 17-year sentence

for second degree murder was more than the 12-year concurrent term for aggravated arson, the

17-year sentence represented the Amaximum term@ for calculating his projected release date under

section 5-8-7(b) of the Unified Code. See People v. Waldron, 375 Ill. App. 3d 159, 161, 872

                                                -5-
N.E.2d 1036, 1038 (2007) (Aconcurrent sentences are sentences which operate simultaneously@

(internal quotation marks omitted)). Plaintiff then asserts that DOC unlawfully calculated his

projected release date by using his 12-year aggravated arson sentence as the basis for its projected

release date calculation. We reject plaintiff's argument that defendants had a "clear duty" to act in

the manner he contends.

¶ 23           Our review of the record in this case reveals that DOC complied with the statutory

provisions of section 5-8-7(b) of the Unified Code. Specifically, DOC calculated plaintiff's

projected release dates under both his second degree murder and aggravated arson convictions,

and after applying the appropriate good-conduct credit to those concurrent sentences, then

determined that plaintiff's conviction for aggravated arson represented the "determinate sentence

or maximum term." See Johnson v. Department of Corrections, 368 Ill. App. 3d 147, 151, 857
N.E.2d 282, 286 (2006) (because the Unified Code does not indicate how or when good-conduct

credits should be awarded but only how much credit is to be awarded, it does not prevent DOC

from aggregating the credits and awarding the full amount in advance subject to reductions based

on infractions). The record does not show that DOC reduced plaintiff's good-time credit.

¶ 24           If we were to agree with plaintiff that his second degree murder conviction

controls, his resulting March 13, 2013, projected release date would violate section 3-6-3(a)(2.5)

of the Unified Code in that it would result in his release approximately 20 months prior to the

statutory minimum sentence he was required to serve for aggravated arson, which DOC calculated

was November 25, 2014.

¶ 25           Accordingly, because under the facts presented in this case plaintiff has no clear

right to the remedy he requested under his writ of mandamus, we reject his claim that the trial court

erred by granting summary judgment in favor of defendants.

                                               -6-
¶ 26                           III. CONCLUSION

¶ 27   For the reasons stated, we affirm the trial court's judgment.

¶ 28   Affirmed.




                                       -7-